Acknowledgements
This communication is in response to applicant’s response filed on 11/20/2020.
Claims 1, 5, 7-8, 15, and 18-20 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Merz (US 20170031963) in view of Tonini (US 20200090166) in further view of Ovick (US 20140040135) in further view of Sheng (US 20160171611)does not disclose “validating, by the at least one computing device, the warranty enriched transaction data by determining that the merchant is registered for warranty enriched transactions and validating that the authorization code at least partially satisfies a stored authorization code and a transaction account number associated with the transaction at least partially matches a transaction number included in the warranty enriched transaction data,” examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejections necessitated by the amendment to claim 1. Applicant makes similar arguments for independent claims 8 and 15, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1.
Applicant argues dependent claims 2-3, 5-7 and 9-10, 12-14, 16-17, and 19-20 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 8, and 15.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: 
In Claim 1, lines 17-18, Claim 8, lines 21-22, and Claim 15, lines 20-21, “…a transaction account number associated with the transaction at least partially matches a transaction number…” should read “…and a transaction account number associated with the transaction at least partially matches a transaction account number…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1, 8, and 15, the claimed invention is directed to an abstract idea without significantly more because:
Claims 1, 8, and 15 recite authorizing, by at least one computing device, a transaction between a merchant and a transaction account owner; creating, by the at least one computing device, a record of charge for the transaction; transmitting, by the at least one computing device and to the merchant, an authorization code indicating that the transaction has been authorized; receiving, by the at least one computing device, warranty enriched transaction data related to the transaction, the warranty enriched transaction data being received from the merchant in response to the transaction being authorized, and the warranty enriched transaction data comprising the authorization code, a transaction information, and a warranty information; validating, by the at least one computing device, the warranty enriched transaction data by determining that the merchant is registered for warranty enriched transactions and validating that the authorization code at least partially satisfies a stored authorization code and a transaction account number associated with the transaction at least partially matches a transaction number included in the warranty enriched transaction data; linking, by the at least one computing device, the warranty enriched transaction data with the record of charge; and 2storing, by the at least one computing device, the warranty enriched transaction data linked to the record of charge in a database at the payment processor.
Under Step 1 of the Section 101 analysis, claims 1, 8, and 15 are directed to a method, system, and article of manufacture which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of matching and associating warranty enriched transaction data with a record of charge without significantly more, which falls within the following group of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: a mental process (i.e., observation and evaluation), and certain methods of organizing human activity (i.e., commercial interaction including sales activities) but for the recitation of additional claim elements. That is, other than reciting a system comprising: at least one computing device; and a tangible, non-transitory memory configured to communicate with a processor of the at least one computing device, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the at least one computing device, cause the at least one computing device to perform operations, nothing in the claim precludes the language from being considered as from being practically performed in the mind. For example, a person can match a warranty (i.e., enriched transaction data) with a 
A similar analysis can be applied to dependent claims 2-6, 9-13, and 16-19 which further recite the abstract idea of matching and associating warranty enriched transaction data together with a record of charge without significantly more.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) “a system comprising: at least one computing device; and a tangible, non-transitory memory configured to communicate with a processor of the at least one computing device, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the at least one computing device, cause the at least one computing device to perform operations” merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the method is being implemented on a generic computer. Furthermore, the dependent claims 7, 14, and 20 add insignificant extra-solution activity to the judicial exception. For example, the concept of transmitting a warranty reminder to the transaction account owner, wherein the warranty reminder comprises a notification based on the warranty 
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim elements, considered individually and in combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. Furthermore, the steps of obtaining the enriched transaction data in response to receiving a request from a client, and transmitting the enriched transaction data, wherein a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20110093324) in view of Tonini (US 20200090166) in further view of Merz (US 20170031963) in further view of Liscia (US 20140046843) in further view of Sheng (US 20160171611).

Regarding Claims 1, 8, 15, Fordyce teaches a method (Paragraph 0201 teaches the methods to request purchase details on demand via the authorization process are used in other situations where the transaction level data is needed on a case-by-case basis as determined by the transaction handler), comprising: authorizing, by at least one computing device, a transaction between a merchant and a transaction account owner (Paragraphs 0204-0205 teach when the user uses the consumer account to make a payment for a purchase, the transaction terminal of the merchant or retailer sends an authorization request to the transaction handler; in response, an authorization response is transmitted to signal that the transaction is approved; when the transaction is approved and there is a need for purchase details, the transaction handler is to provide an indicator of the request for purchase details in the authorization response); transmitting, by the at least one computing device and to the merchant, an authorization code indicating that the transaction has been authorized (Paragraph 0204 teaches in response to the authorization request, an authorization response is transmitted from the transaction handler to the transaction terminal to inform the merchant of the decision to approve or reject the payment request, as decided by the issuer processor; the authorization response typically includes an authorization code to identify the transaction and/or to signal that the transaction is approved); and receiving, by the at least one computing device, warranty enriched transaction data related to the transaction, the warranty enriched transaction data being received from the merchant in response to the transaction being authorized, and the warranty enriched transaction data comprising the authorization code, a transaction information, and a warranty information (Paragraphs 0213-0214 and 0226 teach when the request for the purchase details (i.e., warranty information) is present in the authorization response, the transaction terminal of the merchant or retailer is to store the purchase details; when the transaction is submitted to the transaction handler for settlement, the purchase details are also submitted with the request for settlement; in addition, the merchant may report the purchase details to the transaction handler via a portal of the transaction handler, wherein the report includes an identification of the transaction (e.g., an authorization code for the payment transaction) and the purchase details).

validating, by the payment processor, the transaction data by validating that the authorization code at least partially satisfies a stored authorization code.
Tonini from same or similar field of endeavor teaches validating, by the payment processor, the transaction data by validating that the authorization code at least partially satisfies a stored authorization code (Paragraphs 0176-0181 teach the bank creates the authorization code in response to the request; the authorization code is stored by the bank in a database; the bank customer proceeds to a merchant's POS device with the mobile device having the authorization code; the authorization code, account PIN, and cellphone number are validated, wherein this validation may occur both locally and remotely; for example, the authorization code may be compared to the previously stored authorization code requested by the bank customer above; the other information may be validated against data stored by the bank associated with the bank customer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fordyce to incorporate the teachings of Tonini to validate, by the payment processor, the transaction data by validating that the authorization code at least partially satisfies a stored authorization code.
There is motivation to combine Tonini into the Fordyce because the financial institution may transmit the code and the withdrawal request to its network of financial transaction machines. In various exemplary 
validating, by the at least one computing device, the warranty enriched transaction data by determining that a transaction account number associated with the transaction at least partially matches a transaction account number included in the warranty enriched transaction data.
Merz from same or similar field of endeavor teaches validating, by the at least one computing device, the warranty enriched transaction data by determining that a transaction account number associated with the transaction at least partially matches a transaction account number included in the warranty enriched transaction data (Paragraphs 0069-0070 teach client system transmits cardholder input data to merchant system who then transmits tagging data to tag tracking computing device, wherein the tagging data includes all or a portion of cardholder input data (e.g., transaction data corresponding to the card number or PAN submitted by the user (i.e., transaction account number) in cardholder input data); the tag tracking computing device searches database for transaction data received from payment network and stored in database based on transaction identification information included in tagging data (e.g., card number (i.e., transaction account number) matches the transaction identification information)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Fordyce and Tonini, which teaches  the warranty enriched transaction data by determining that a transaction account number associated with the transaction at least partially matches a transaction account number included in the warranty enriched transaction data.
There is motivation to combine Merz into the combination of Fordyce and Tonini because the payment processor system can verify that the warranty enriched transaction data received from the merchant matches the account number previously authorized or approved to make the transaction, thereby utilizing another data point/reference to verify the warranty enriched transaction data is appended to the correct record of charge.
However, the combination of Merz, Tonini, and Merz does not explicitly teach validating, by the at least one computing device, the warranty enriched transaction data by determining that the merchant is registered for enriched transactions.
Liscia from same or similar field of endeavor teaches validating, by the at least one computing device, the warranty enriched transaction data by determining that the merchant is registered for enriched transactions (Paragraphs 0041 and 0044 teach the network operator next determines whether any particular transaction among those submitted for clearing involves a merchant previously registered for participation in the enhanced merchant data program; upon determining that a transaction is eligible for processing under the enhanced merchant data program based 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Fordyce, Tonini, and Merz, which teaches validating the transaction data by validating that the authorization code at least partially satisfies a stored authorization code and the transaction account number associated with the transaction at least partially matches a transaction account number included in the warranty enriched transaction data, to incorporate the teachings of Merz, which teaches validating the warranty enriched transaction data by determining that the merchant is registered for enriched transactions.
There is motivation to combine Liscia into the combination of Fordyce, Tonini, and Merz because the process described and depicted herein may require that the merchant had affirmatively enrolled in an enhanced merchant data program with the network operator because operation of the enhanced merchant data program may involve deviations from the data formatting protocols that were previously established (Liscia Paragraph 0038). Merchants that choose to participate in the enhanced merchant data service will have information pertaining to themselves either enhanced or augmented on the cardholders' periodic statements or appended with 
However, the combination of Fordyce, Tonini, Merz, and Liscia does not explicitly teach creating, by the payment processor, a record of charge for the transaction; linking, by the payment processor, the warranty enriched transaction data with the record of charge; and storing, at the payment processor, the warranty enriched transaction data linked to the record of charge in a database at the payment processor.
Sheng from same or similar field of endeavor teaches creating, by the payment processor, a record of charge for the transaction (Paragraphs 0036 and 0048 teach transaction data collected from a variety of sources (e.g., POS machine) can be organized and formatted in the analytical and advisory system; specifically, the system can create a new transaction tree structure(TTS) for the user by instantiating a root node (i.e., record of charge), such as a transaction node of the TTS); linking, by the payment processor, the warranty enriched transaction data with the record of charge (Paragraphs 0040, 0042, and 0044 teach the insertion module of the analytical and advisory system is configured to insert information related to an item purchased by the user in the user’s TTS at an appropriate node position, wherein information related to an item purchased by the user can be determined by the system from the transaction data  and storing, at the payment processor, the warranty enriched transaction data linked to the record of charge in a database at the payment processor (Paragraphs 0039, 0041, and 0057 teach the storage module of the analytical and advisory system is configured to retrieve and store pertinent transaction data related to the user, for example, a user’s transaction data is stored in the cloud in an organizational tree structure, referred to as a (TTS); the TTS constructed for a user can be stored in the storage module and comprise a hierarchy of nodes to profile a user’s purchase history, wherein data such as the warranty information can be transmitted to the storage module of the system for storage under the particular node).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Tonini, Merz, and Liscia to incorporate the teachings of Sheng to create, by the payment processor, a record of charge 
There is motivation to combine Sheng into the combination of Fordyce, Tonini, Merz, and Liscia because a secure, integrated platform is provided for storing and analyzing user transaction data that automatically creates useful reminders of follow-up actions based on the analysis performed by the analytical and advisory system (Sheng Paragraph 0006).
Regarding Claim 8, Fordyce teaches a payment processor system comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (Paragraph 0222 teaches a system to provide intelligent analytics according to one embodiment; the system includes a transaction handler, a portal, an analytics engine, and a data warehouse).
Regarding Claim 15, Fordyce teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a payment processor, cause the payment processor to perform operations (Paragraph 0464 teaches routines executed to implement the embodiments may be implemented as part of an operating system or a specific application, component, program, object, module or 

Regarding Claims 2 and 16, the combination of Fordyce, Tonini, Merz, Liscia, and Sheng teaches all the limitations of claims 1 and 15 respectively; and Fordyce further teaches wherein the transaction information comprises at least one of a purchase date, a merchant ID, a merchant identifying information, a transaction account identifying information, a posted charge amount, a product attribute, or a service attribute (Paragraph 0214 teaches the merchant or the retailer may report the purchase details to the transaction handler via a portal of the transaction handler; the report includes an identification of the transaction and the purchase details (e.g., SKU number, Universal Product Code (UPC))).

Regarding Claims 3, 10, and 17, the combination of Fordyce, Tonini, Merz, Liscia, and Sheng teaches all the limitations of claims 1, 8, and 15 respectively; and Fordyce further teaches wherein the warranty information comprises at least one of a warranty contract, a warranty type, a warranty length, a warranty expiration data, a warranty beginning date, a warranty rule, or a warranty exclusion (Paragraph 0249 teaches warranty information for products and services 

Regarding Claim 9, the combination of Fordyce, Tonini, Merz, Liscia, and Sheng teaches all the limitations of claim 1; and Fordyce further teaches wherein in response to receiving the authorization code, the merchant generates the warranty enriched transaction data related to the transaction (Paragraphs 0204-0205, 0213, and 0226 teach in response to the authorization request, an authorization response is transmitted to signal that the transaction is approved along with the authorization code and an indicator that there is a need for purchase details (i.e., warranty information); when the request for the purchase details is present in the authorization response, the transaction terminal of the merchant or retailer is to store the purchase details; when the transaction is submitted to the transaction handler for settlement, the purchase details are also submitted with the request for settlement).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20110093324) in view of Tonini (US 20200090166) in further view of Merz (US 20170031963) in further view of Liscia (US 20140046843) in further view of Sheng (US 20160171611) in .

Regarding Claims 4, 11, and 18, the combination of Fordyce, Tonini, Merz, Liscia, and Sheng teaches all the limitations of claims 3, 10, and 17 respectively; however the combination does not explicitly teach updating, by the payment processor, the warranty enriched transaction data by updating at least one of the warranty contract, the warranty type, the warranty length, the warranty expiration data, the warranty beginning date, the warranty rule, or the warranty.
Carlson from same or similar field of endeavor teaches updating, by the payment processor, the warranty enriched transaction data by updating at least one of the warranty contract, the warranty type, the warranty length, the warranty expiration data, the warranty beginning date, the warranty rule, or the warranty exclusion (Paragraphs 0023 and 0024 teach extended warranties are stored in database and a warranty identifier included in the authorization request message can be an identifier for an extended warranty stored in the database and the transaction handler or its agent may match the identifier with an extended warranty stored in database; once the warranty identifier is matched with a warranty stored in database, the extended warranty is stored in a consumer warranty database, wherein the consumer warranty for a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Tonini, Merz, Liscia, and Sheng to incorporate the teachings of Carlson to update, by the payment processor, the warranty enriched transaction data by updating at least one of the warranty contract, the warranty type, the warranty length, the warranty expiration data, the warranty beginning date, the warranty rule, or the warranty exclusion.
There is motivation to combine Carlson into the combination of Fordyce, Tonini, Merz, Liscia, and Sheng because of the same reasons listed above for claims 3, 10, and 17.
However, the combination of Fordyce, Tonini, Merz, Liscia, Sheng, and Carlson does not explicitly teach in response to receiving a warranty update request from the merchant, updating, by the payment processor, the warranty enriched transaction data.
Tucker from same or similar field of endeavor teaches in response to receiving a warranty update request from the merchant, updating, by the payment processor, the warranty enriched transaction data (Paragraphs 0007, 0009, 0047, 0089, and 0091 teach the digital safe deposit box may, in some embodiments, be provided for by a financial institution and as such, the user of the safe deposit box may be an individual customer of the financial institution; the digital safe deposit box of the present invention may receive a request from the user to grant a third party access to the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Tonini, Merz, Liscia, Sheng, and Carlson to incorporate the teachings of Tucker to update, by the payment processor, the 
There is motivation to combine Tucker into the combination of Fordyce, Tonini, Merz, Liscia, Sheng, and Carlson because the base invention is improved because the renewal engine may provide for a link to the user/customer's banking account such that authorization by the user to renew an expiring safe deposit box item that requires a renewal payment may trigger automatic payment to the third party responsible for renewal. A renewed safe deposit box item may be delivered by the third party directly to the safe deposit box and automatically stored in the same category as the outdated safe deposit box item and the user may be notified of the arrival of the renewed safe deposit box item. In certain optional embodiments, the renewal engine may include automatic renewal routine that is operable to provide for automatic renewal of safe deposit box items based on user designation of one or more renewable safe deposit box items as being designated for automatic renewal. As such, the automatic renewal routine may provide for identifying approaching deadlines for designated safe deposit box item renewal, automated payment of any renewal fee associated with the renewal and notification of the user once the renewal is initiated and/or the renewal payment is made and/or the renewed safe deposit box item has been received and stored in the safe deposit box (Tucker Paragraph 0065).

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20110093324) in view of Tonini (US 20200090166) 

Regarding Claims 5 and 12, the combination of Fordyce, Tonini, Merz, Liscia, Sheng, Carlson, and Tucker teaches all the limitations of claims 4 and 11 respectively; however the combination does not explicitly teach generating, by the payment processor, a predictive warranty analysis report, wherein the predictive warranty analysis is based on the updating the warranty enriched transaction data.
Cotton from same or similar field of endeavor teaches generating, by the payment processor, a predictive warranty analysis report, wherein the predictive warranty analysis report is based on the updating of the warranty enriched transaction data(Paragraphs 0104 and 0131 teach deal sheet (i.e., predictive warranty analysis report) has been generated for a customer based on a warranty alert wherein information about the customer's current vehicle can be displayed (e.g., notably, this information can include the warranty term in months or miles); based on the lease end date and estimated monthly mileage, the deal sheet can also provide a predicted warranty expiration date based on the earlier of the warranty's end date or the customer's predicted mileage exceeding the mileage term of the warranty and the warranty alerts by default show those customers whose warranties are about to expire and who have not purchased extended coverage—a secondary or supplemental warranty).

There is motivation to combine Cotton into the combination of Fordyce, Tonini, Merz, Liscia, Sheng, Carlson, and Tucker because customer for whom mileage, contract end, and warranty alerts have been raised can be given higher priority than a customer for whom only a mileage alert has been raised (Cotton Paragraph 0115). If a warranty has usage terms but no calendar or date terms, then it is useful to provide a mechanism whereby the customer can be contacted or informed before that use term is exceeded. If a warranty has usage terms as well as calendar terms (e.g., 5 years or 50,000 miles), then it is potentially even more advantageous to contact a customer or otherwise be aware of the likelihood that the warranty's use term will be exceeded before the date term, because the customer or dealer may assume that the date term controls (Cotton Paragraph 0129).

Regarding Claims 6 and 13, the combination of Fordyce, Tonini, Merz, Liscia, Sheng, Carlson, Tucker, and Cotton teaches all the limitations of claims 5 and 12 respectively; however the combination does not explicitly teach wherein the predictive warranty analysis report comprises a percentage of the warranty enriched transaction data that are likely to be at least one of renewed, expired, used, or canceled.
 wherein the predictive warranty analysis report comprises a percentage of the warranty enriched transaction data that are likely to be at least one of renewed, expired, used, or canceled (Paragraph 0135 teaches “Warranty Estimates” illustrate an example of how an embodiment may represent the terms of a warranty, for example, the warranty may be represented as a date based term, wherein the date based term (“months remaining”) indicates that there are two months remaining in the warranty (e.g., a threshold), wherein the threshold may be set as a percentage of the total (e.g., warn when the warranty is 90% consumed)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Tonini, Merz, Liscia, Sheng, Carlson, Tucker, and Cotton to incorporate the further teaching of Cotton for the predictive warranty analysis report to comprise a percentage of the warranty enriched transaction data that are likely to be at least one of renewed, expired, used, or canceled.
There is motivation to further combine Cotton into the combination of Fordyce, Tonini, Merz, Liscia, Sheng, Carlson, Tucker, and Cotton because of the same reasons listed above for claims 5 and 12.

Regarding Claim 19, the combination of Fordyce, Tonini, Merz, Liscia, Sheng, Carlson, and Tucker teaches all the limitations of claim 18; however the combination does not explicitly teach generating, by the payment processor, a predictive warranty analysis report, wherein the predictive warranty analysis report is based on the updating of the warranty enriched transaction data, and wherein the predictive warranty analysis report comprises a percentage of the warranty enriched transaction data that are likely to be at least one of renewed, expired, used, or canceled.
Cotton from same or similar field of endeavor teaches generating, by the payment processor, a predictive warranty analysis report, wherein the predictive warranty analysis report is based on the updating of the warranty enriched transaction data (Paragraphs 0104 and 0131 teach a deal sheet (i.e., predictive warranty analysis report) has been generated for a customer based on a warranty alert wherein information about the customer's current vehicle can be displayed (e.g., notably, this information can include the warranty term in months or miles); based on the lease end date and estimated monthly mileage, the deal sheet can also provide a predicted warranty expiration date based on the earlier of the warranty's end date or the customer's predicted mileage exceeding the mileage term of the warranty and the warranty alerts by default show those customers whose warranties are about to expire and who have not purchased extended coverage—a secondary or supplemental warranty), and wherein the predictive warranty analysis report comprises a percentage of the warranty enriched transaction data that are likely to be at least one of renewed, expired, used, or canceled (Paragraph 0135 teaches “Warranty Estimates” illustrate an example of how an embodiment may represent the terms of a warranty, for example, the warranty may be represented as a date based term, wherein the date based term (“months remaining”) indicates that there are two months remaining in the warranty (e.g., a threshold), wherein the threshold may 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fordyce, Tonini, Merz, Liscia, Sheng, Carlson, and Tucker to incorporate the teachings of Cotton to generate a predictive warranty analysis report based on the updating of the warranty enriched transaction data, wherein the predictive warranty analysis report comprises a percentage of the warranty enriched transaction data that are likely to be at least one of renewed, expired, used, or canceled.
There is motivation to combine Cotton into the combination of Fordyce, Tonini, Merz, Liscia, Sheng, Carlson, and Tucker because a customer for whom mileage, contract end, and warranty alerts have been raised can be given higher priority than a customer for whom only a mileage alert has been raised (Cotton Paragraph 0115). If a warranty has usage terms but no calendar or date terms, then it is useful to provide a mechanism whereby the customer can be contacted or informed before that use term is exceeded. If a warranty has usage terms as well as calendar terms (e.g., 5 years or 50,000 miles), then it is potentially even more advantageous to contact a customer or otherwise be aware of the likelihood that the warranty's use term will be exceeded before the date term, because the customer or dealer may assume that the date term controls (Cotton Paragraph 0129).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce (US 20110093324) in view of Tonini (US 20200090166) in further view of Merz (US 20170031963) in further view of Liscia (US 20140046843) in further view of Sheng (US 20160171611) in further view of Carlson (US 20110131135).

Regarding Claims 7, 14, and 20, the combination of Fordyce, Tonini, Merz, Liscia, and Sheng teaches all the limitations of claims 1, 8, and 15 respectively; however the combination does not explicitly teach transmitting, by the payment processor, a warranty reminder to the transaction account owner, wherein the warranty reminder comprises a notification based on the warranty enriched transaction data.
Carlson from same or similar field of endeavor teaches transmitting, by the payment processor, a warranty reminder to the transaction account owner (Paragraph 0036 teaches the warranty information stored in the consumer's warranty file may be used to determine when the warranty expires so as to send to the consumer a reminder about the warranty expiration date and/or to send an offer to purchase an extended warranty), wherein the warranty reminder comprises a notification based on the warranty enriched transaction data (Paragraph 0036 teaches the warranty information contained in a consumer’s warranty file may be ‘data mined’ in order to provide additional functionality for use to provide notices, offers, or advertisements via mail, emails, or other communication method).

There is motivation to combine Carlson into the combination of Fordyce, Tonini, Merz, Liscia, and Sheng because the transaction account owner can be notified automatically about a warranty for a product without having to keep track of the expiration date of the warranty.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tutte (US 20150142514) teaches a system and a method for payment transaction receipt management. The system and method include an electronic storage device having one or more databases of payment transaction receipt data stored therein; an access path for allowing access to the payment transaction receipt data; and a processor for assembling the payment transaction receipt data in the one or more databases and providing the assembled payment transaction receipt data to one or more entities that have been granted access to the one or more databases. The receipt management system and method are based on payment transaction receipt data across a plurality of merchants. This cross merchant approach provides customers with an efficient solution for managing all of 
Marocco et al. (US 20160125523) teaches for enriching the searchability of a transaction are provided. Methods may include receiving a raw transactional data feed at a preference rules engine. The raw transactional data feed may be associated with a transaction. Methods may include transmitting a request, from the preference rules engine to a data warehouse, for enriched transaction detail associated with a transaction identification number. The transaction identification number may be associated with the transaction. The request may include the transaction identification number. Methods may include receiving, at the preference rules engine, the transaction identification number with enriched transaction detail from the data warehouse. Methods may include appending, at the preference rules engine, the enriched transaction detail to the raw transactional data feed, thereby creating a revised transaction. Methods may include transmitting the revised transaction to a database. Methods may include transmitting the revised transaction from the database to a secondary database (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685     

/JAY HUANG/Primary Examiner, Art Unit 3685